Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in response to application 16/560618 filled on 09/04/2019. 
Claims 1-11 are currently pending and have been examined.

Detailed Action


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-11 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1 recite store transaction record that is related to the agreement, designate the state of the attendance switch; and determine whether a current time is around the start of the caregiving period. The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a server, client terminal, an output unit, and a processor, which are additional elements that are recited at a high level of generality (e.g., the server configured to store a transaction record  through no more than a statement that said processor is “configured” to perform said patter identification analysis) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “server” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of control said output unit to provide an attendance interface for the caregiver to sign in our out with respect to the care service., which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 4-7, where “The system includes a server, a client terminal and a caregiver terminal. [0005] The server is configured to store a transaction record that is related to the agreement, that records the caregiving period and an address corresponding to the location, and that contains a state of an attendance switch. [0006] The client terminal is possessed by the client, is capable of communicating with the server, and is configured to be operated to designate the state of the attendance switch which is contained in the transaction record stored on the server. [0007] The caregiver terminal is possessed by the caregiver, is capable of communicating with the server, and includes an output unit and a processor. The processor is electrically connected to the output unit and is configured to determine whether a current time is around the start of the caregiving period, and to control the output unit to provide an attendance interface for the caregiver to sign in or out with respect to the care service upon arrival or departure when it is determined that the current time is around the start of the caregiving period. The attendance interface is related to the state of the”
Paragraph 29, where “The processor 24 of the client terminal 2 is implemented to be a central processing unit (CPU), a microprocessor, a micro control unit (MCU), or any circuit configurable/programmable in a software manner and/or hardware manner to implement functionalities disclosed in this disclosure in relation to the processor 24”. 
Paragraph 35, where “The processor 36 of the caregiver terminal 3 is configured to determine whether the current time is around the start of the caregiving period, and to control the output unit 33 to provide an attendance interface 333 (see FIG. 9) when it is determined that the 

The claims recite the additional element of to provide an attendance interface for the caregiver to sign in our out with respect to the care service, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-11 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-11 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Stephenson et al. (US 2014/0278629 A1).

In claim 1, a system for recording attendance of a caregiver, the caregiver being expected to provide care service at a location within a caregiving period according to an agreement on the care service made between the caregiver and a client, said system comprising: 
Stephenson teaches:
a server configured to store a transaction record that is related to the agreement, that records the caregiving period and an address corresponding to the location, and that contains a state of an attendance switch (Para. 19 wherein employee location is taught); 
a client terminal possessed by the client, capable of communicating with said server, and configured to be operated to designate the state of the attendance switch which is contained in the transaction record stored on said server (Para.  22 tracking attendance of an employee status is taught); and 
a caregiver terminal possessed by the caregiver, capable of communicating with said server, and including an output unit (Fig. 4B), and 
a processor that is electrically connected to said output unit and that is configured to determine whether a current time is around the start of the caregiving period, and to control said output unit to provide an attendance interface for the caregiver to sign in or out with respect to the care service upon arrival or departure 
As per claim 2, Stephenson teaches the system as claimed in claim 1, wherein: said processor of said caregiver terminal is further configured to provide the attendance interface when it is determined that the current time is within 30 minutes before the start of the caregiving period (Para. 37 and Fig. 6 wherein allowing an employee to clock in one minute early is taught. One minute is within 30 minutues).
As per claim 4, Stephenson teaches the system as claimed in claim 1, wherein: 

said caregiver terminal is configured to, when it is determined that the registration option is being selected for the first time, record a time instant the registration option is selected as a sign-in time which represents the time when the caregiver signs in, and transmit the sign-in time to said server for storage of the sign-in time in said server, and when it is determined that the registration option is being selected for the second time, record another time instant the registration option is selected as a sign-out time which represents the time when the caregiver signs out, and transmit the sign-out time to said server for storage of the sign-out time in said server (Para. 20, 23, 33 and Fig. 6).
As per claim 5, Stephenson teaches the system as claimed in claim 4, wherein: 
said server further records an entry of attendance history that includes the sign-in time and the sign-out time as a pair and that corresponds to the transaction record  (Para. 20, 23, 33 and Fig. 6); and
said client terminal is configured to be operated to present the entry of attendance history corresponding to the transaction record and stored in said server  (Para. 20, 23, 33 and Fig. 6).
As per claim 6, Stephenson teaches the system as claimed in claim 5, wherein: 
said caregiver terminal further includes a positioning unit that is electrically connected to said processor of said caregiver terminal and that is configured to detect a 
said client terminal is configured to, when it is determined by said client terminal that the position of said caregiver terminal received by said server does not match the address corresponding to the location recorded in the transaction record at one of the sign-in time and the sign-out time, present, along with the entry of attendance history, a map of signing in/out at different addresses (SDA) which indicates the position of said caregiver terminal at said one of the sign-in time and the sign-out time and a difference between said position and the address corresponding to the location recorded in the transaction record (Para 19 and 22 wherein the employee is restricted from signing in when the system determines the employee is not on company campus, worksite or proximal to a work related location).
As per claim 7, Stephenson teaches the system as claimed in claim 5, wherein said client terminal is configured to be operated to provide an attendance-questioning interface for allowing the entry of attendance history corresponding to the transaction record that is stored on said server to be questioned (Fig. 6).
As per claim 8, Stephenson teaches the system as claimed in claim 7, wherein said server is configured to enable a function of questioning the entry of attendance history corresponding to the transaction record from six a.m. to twelve noon every Monday (Fig. 6, 11 and Para. 20 wherein recording attendance and tracking attendances at different time periods is taught). 

	Stephenson does not explicitly teach the specific time wherein the attendance can be tracked/questioned, however the Examiner notes that a limitation regarding a specific time/date or an attendance is drawn to non-functional descriptive material and are not functionally involved with the system.  The recited system would perform the same regardless of the specific time/date the attendance was recorded.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  See also MPEP 2106.

As per claim 9, Stephenson teaches the system as claimed in claim 4, wherein: 

said caregiver terminal is configured to be operated to present the entry of attendance history corresponding to the transaction record and stored in said server (Fig. 6).
As per claim 10, Stephenson teaches the system as claimed in claim 9, wherein said caregiver terminal is configured to be operated to question the entry of attendance history corresponding to the transaction record that is stored on said server (Fig. 6).
As per claim 11, Stephenson teaches the system as claimed in claim 10, wherein said server is configured to enable a function of questioning the entry of attendance history corresponding to the transaction record from six a.m. to twelve noon every Monday (Fig. 6, 11 and Para. 20 wherein recording attendance and tracking attendances at different time periods is taught).  Stephenson does not explicitly teach the specific time wherein the attendance can be tracked/questioned, however the Examiner notes that a limitation regarding a specific time/date or an attendance is drawn to non-functional descriptive material and are not functionally involved with the system.  The recited system would perform the same regardless of the specific time/date the attendance was recorded.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  See also MPEP 2106.
Claim Objections
Claim 3 is objected to being free of prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nasir et al. (US 2012/0161971 A1) teaches an automated attendance tracking and event notification. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686